DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 2/5/2021.
	Claims 1-15 are pending.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 2/5/2021 and 7/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
5.	Claims 1-15 are objected to because of the following informalities:  
The claims are passive and redundant.
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the protrusions of the transmission member” in line 
5, lacks proper antecedent basis.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1-7, 9 and 11-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Zemlok et al. (US 2015/0122870) hereinafter (“Zemlok”).
With regard to claim 1, Zemlok discloses a surgical stapler body (140), characterized in comprising an identification (440) capable of identifying information in a storage part (502) which is connected to a cartridge assembly (164) and stores information of the cartridge assembly (a plurality of sensors for providing feedback information relating to the function of the instrument 10 Par 0122), the surgical stapler body (140) further includes a control unit (501) capable of analyzing information stored in the storage part (502) and sending an instruction, a power part (400) capable of providing a power source for the surgical stapler body (140), and a driving part (200) capable of driving the cartridge assembly (164) to be closed.  
With regard to claim 2, Zemlok discloses a surgical stapler body (140), further comprising a housing (110), a driving part (200) is arranged in a housing cavity. the driving part (200) is connected to one end of a firing rod (220), and the other end of the firing rod  (220) is to be connected to a cartridge (164), a rod body of the firing rod  (220) is located in a conduit (140), the control unit (500) is configured to receive preset stroke data of the storage part (502) read by the identification part (440), to convert the preset stroke data into a control instruction and to send (pars.0149; 0159) the preset stroke data to the driving part (200), the driving part is configured to receive the control instruction to drive the firing rod  (220) to move in a guiding direction of the conduit (140).  
With regard to claim 3, Zemlok discloses a surgical stapler body (140), wherein the identification part (440) is arranged on a circuit board (115), the identification part (440) is located on an outer side or an inner side of the housing (110), and the identification part (440) is configured to read the preset stroke data of the cartridge comprising cartridge-closing stroke data and staple-firing stroke data (pars.0149; 0159).  
With regard to claim 4, Zemlok discloses a surgical stapler body (140), wherein the 4driving part (200) comprises a mounting pipe (210) the mounting pipe is connected to an inner wall of the housing (110), a transmission (824; 826) is arranged in the mounting pipe (210), and the mounting pipe defines the movement of the transmission (824; 826) along the guiding direction of the firing rod (220), one end of the transmission is connected to the firing rod, a power unit (200) of the driving part (200) is configured to cooperate with the transmission (824; 826).  
With regard to claim 5, Zemlok discloses a surgical stapler body (140), wherein the transmission member (824;826) is provided with a protrusion (320a;320b fig.6), the control unit (500) further comprises a sensing part (232) arranged in the housing cavity (110) of the housing, the sensing region of the sensing part is located in a movement path of the protrusion (320a;320b) of the transmission member (824;826), the power unit (200) drives the protrusions of the transmission to return back to the sensing area of the sensing part (239), and then the power unit (200) stops.  
With regard to claim 6, Zemlok discloses a surgical stapler body (140), wherein the transmission is a rack (212 equivalent as seen in fg.31), the rack is arranged in the mounting pipe (210), and the mounting pipe limits the rack to move along the guiding direction of the firing rod (220), one end of the rack (see fig.7) is connected to the firing rod (220), the power unit (200) is a motor, a rotating shaft (202) of the motor (200) is coaxially connected to a gear (204) and the gear is engaged with the rack for transmission.  
With regard to claim 7, Zemlok discloses a surgical stapler body (140), wherein the control unit (500) further comprises a Hall encoder arranged on the power unit to monitor the operation of the power unit (The sensors can be actuated by proximity, displacement or contact of various internal components of the instrument 10 (e.g., firing rod 220, drive motor 200, etc. Par 0122).  
With regard to claim 9, Zemlok discloses a cartridge (164), wherein comprising a storage part (502) connected to a cartridge assembly (164), and the information stored in the storage part comprises preset stroke data of the cartridge (The feedback data includes information supplied by the sensors disposed within the instrument 10 and the like. par 0186; The data storage module 502 records the data from the sensors coupled to the microcontroller 500. In addition, the data storage module 502 records the identifying code of the loading unit 169, the status of the end effector 100, number of stapling cycles during the procedure, etc. Par 0180).  
With regard to claim 11, Zemlok discloses a cartridge (164), wherein the storage part (502) is an electronic tag (a radio frequency identification tag, par 0120), and the electronic tag is one selected from followings: a card with a magnetic stripe, an inductive electronic wafer, and an integrated circuit card (magnetic par.0152).  
With regard to claim 12, Zemlok discloses a surgical stapler, comprising stapler body (see fig.17)  
With regard to claim 13, Zemlok discloses a control method for the surgical stapler comprising: the identification part (440)) reads the preset stroke data of the cartridge (164); the control unit (500) calculates (pars. 0213; 0214) the number of rotating turns of the rotating shaft of the motor of the drive part according to the preset stroke data of the cartridge; the control unit (500) receives a user instruction, and the control unit sends a control instruction to control the operation of the motor (The method disclosed in pars 0213, 0214, 0080, 0122,  0149, 0151 and 0152 encompassed the limitation claimed because the Zemlok’s surgical stapler is identical to the present surgical stapler and discloses all the structures and elements to perform the functions claimed).  
With regard to claim 14, Zemlok discloses a control method for the     surgical stapler comprising, the step that the identification part reads the preset stroke data of the cartridge comprises: the identification part reads the cartridge-closing stroke data 6and the staple-firing stroke data of the cartridge; the step that the control unit calculates the number of rotating turns of the rotating shaft of the motor of the driving part according to the preset stroke data of the cartridge, comprises: according to the cartridge-closing stroke data and the staple-firing stroke data of the nail cartridge, the control unit calculates a first number of rotating turns and a second number of rotating turns of the motor of the driving part; the step that the control unit receives a user instruction, and the control unit sends a control instruction to control the operation of the driving part, comprises: the control unit receives a cartridge-closing instruction of the cartridge, and the control unit controls the rotation of the rotating shaft of the motor according to the first number of rotating turns; the control unit receives a firing instruction from the cartridge, and the control unit controls the rotation of the rotating shaft of the motor according to the second number of rotating turns (The method steps disclosed in pars 0213, 0214, 0080, 0122,  0149, 0151,0152 and 0161 encompassed the limitation claimed because the Zemlok’s surgical stapler is identical to the present surgical stapler and discloses all the structures and elements to perform the functions claimed).  
With regard to claim 15, Zemlok discloses a control method for a surgical stapler comprising, the step that control unit receives a user instruction, and the control unit sends a control instruction to control the operation of the driving part, comprises: the control unit receives a reset instruction of the firing rod, the control unit controls the motor of the driving part to rotate to reset the firing rod, and when the protrusion on the transmission member of the driving part is returned back to the sensing region of the sensing part, the sensing part sends a stop signal to stop the operation of the motor to complete the reset of the firing rod (The method steps disclosed in pars 0213, 0214, 0080, 0122,  0149, 0151, 0152 and 0161 encompassed the limitation claimed because the Zemlok’s surgical stapler is identical to the present surgical stapler and discloses all the structures and elements to perform the functions claimed).   
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zemlok in view of Shelton, IV et al. (US 2016/0256160) hereinafter (“Shelton”).
With regard to claim 8, Zemlok discloses a surgical stapler body (140), wherein the housing (110) is tubular as a whole, the housing is provided with a handle (112) housing extending radially along the housing, the power part comprises a battery (401), and 5the battery is electrically connected to the motor (200 fig.4), a power part (200) is provided in the housing (110) cavity of a rear end portion of the housing, except for the motor is located in the housing cavity of the handle housing of the housing. 
Shelton discloses a surgical stapler (200) including structures and elements similar to the present surgical stapler, and having the motor (82) located in the housing (19) cavity of the handle housing.
In view of Shelton teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to alternatively provide the motor located in the housing cavity of the handle such that the surgical stapler has balanced weight in hand of the user.
Allowable Subject Matter
11.	Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 10, Zemlok does not disclose the storage part and the cartridge assembly detachably connected, and the storage part being an electronic tag attached to an outer circumferential surface of the cartridge assembly or an electronic tag hanged to the cartridge assembly.  
Conclusion
12.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
9/1/2022